IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40842
                           Summary Calendar



                         HORTENCIA RODRIGUEZ,

                                           Plaintiff-Appellant,

                                versus

                   UNITED STATES OF AMERICA, ET AL.,

                                           Defendants,

         UNITED STATES OF AMERICA; U.S. DEPARTMENT OF JUSTICE;
                    UNITED STATES DRUG ENFORCEMENT,

                                           Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. B-94-CV-316
                          - - - - - - - - - -
                           September 16, 1998

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Hortencia Rodriguez has appealed the dismissal of her action

to recover property which was ordered forfeited pursuant to 21

U.S.C. § 881.      A panel of this court previously has dismissed

Rodriguez’s appeal from the judgment in favor of appellee San

Benito Bank & Trust Co., for lack of a timely notice of appeal.    At

the time Rodriguez filed her notice of appeal, the district court


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
had not dismissed her claims against the bank.      Accordingly,

Rodriguez’s appeal of the judgment in favor of the remaining

defendant-appellees must be dismissed for lack of jurisdiction.

See 28 U.S.C. § 1291; Witherspoon v. White, 111 F.3d 399, 401-03

(5th Cir. 1997).

     IT IS FURTHER ORDERED that Rodriguez’s application for the

appointment of appellate counsel to represent her is DENIED.

     MOTION DENIED; APPEAL DISMISSED.